Citation Nr: 0418153	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-10 114	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for ganglion cyst.

3.  Entitlement to service connection for scleroderma.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a back strain.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
March 1990.  

In a November 2000 rating decision, the RO denied service 
connection for scleroderma, hypertension, back strain, 
pneumonia, and ganglion cysts.  The veteran, in August 2001, 
submitted a statement in which he disagreed with the November 
2000 RO rating decision.  In November 2001, the RO informed 
the veteran that they were not accepting his correspondence 
as a notice of disagreement.  They explained to the veteran 
that his claims had to be readjudicated in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA).

In a January 2002 rating decision, the RO denied claims of 
service connection for scleroderma, hypertension, back 
strain, pneumonia, and ganglion cysts.  The veteran submitted 
a notice of disagreement in February 2002 and in June 2002, 
he was issued a statement of the case.  The RO received the 
veteran's substantive appeal in July 2002.

The veteran had a Travel Board hearing before the undersigned 
Acting Veterans Law Judge in March 2003.

This claims of service connection for scleroderma and 
hypertension are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  There is no current medical evidence of pneumonia.

2.  There is no current medical evidence of a ganglion cyst.


CONCLUSIONS OF LAW


1.  Pneumonia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2003).

2.  A ganglion cyst was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The veteran and his representative have been provided with a 
copy of the appealed January 2002 rating decision, and a June 
2002 statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to claims of 
service connection to be addressed in this decision.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claims.  

In addition, in a November 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.  The veteran was told that he needed evidence showing 
an injury in service, or that a disease was made worse during 
service, or an event in service caused injury or disease.  
The RO related that the veteran also needed to submit 
evidence of a current disability.  The RO stated that this 
could be shown by medical evidence.  Lastly he was told that 
in order to substantiate his claim of service connection he 
needed to submit or identify evidence of a relationship 
between his current disability and an injury, disease, or 
event in service.  He was informed that medical records or 
medical opinions usually showed this type of evidence.  He 
was told that service connection could also be awarded on a 
presumptive basis under the law, as to certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, as 
well as any other military service records that were 
necessary.  He was also told that VA would obtain all medical 
records that the veteran told them about, including a medical 
opinion.  He was informed to provide the name of the person, 
agency, or company who had relevant records, the address of 
this person, agency, or company; the approximate time frame 
covered by the records; and the condition for which you were 
treated.  He was told to complete sign and return the 
enclosed VA Form 21-4142, Authorization for Release of 
Information, for any private health care provider he wished 
VA to obtain records.    He was also told to tell VA about 
any additional information or evidence that he wanted them to 
get for him.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letter dated in November 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was accomplished as the notice letter was 
issued in November 2001 and the date of the appealed decision 
is January 2002.

In sum, the Board notes that throughout the appellate 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, lay statements, and medical reports.  
The veteran has not identified any evidence pertinent to his 
claim which is not already of record, and there are no 
additional records to obtain.  Moreover, the veteran has been 
informed of the type of evidence necessary to substantiate 
his claims, as well as the respective responsibilities 
incumbent upon him and VA as it pertains to his claims.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Analysis

A.  Service connection for pneumonia.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records reveal that in April 
1984 and March 1988, he was treated for pneumonia.

Postservice medical records are negative for a diagnosis of 
pneumonia.  Moreover, the medical records do not show that 
the veteran has any chronic residuals as a result of the 
pneumonia he had in service.  

The question as to whether the veteran currently has chronic 
pneumonia or residuals thereof necessarily involves a medical 
diagnosis.  Accordingly, competent medical evidence is 
required.  As no competent medical evidence is of record 
showing a current diagnosis of chronic pneumonia or any 
residuals thereof, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As a result, 
the claim of service connection for chronic pneumonia or any 
residuals thereof must be denied. 


B.  Service connection for ganglion cyst.

Service medical records show that in June and July 1989, the 
veteran was treated for a ganglion cyst of the left hand.  
His December 1989 service discharge examination report was 
negative for any complaints or diagnosis of a ganglion cyst.  
A review of the veteran's postservice medical records fails 
to show that he currently has a ganglion cyst or any 
residuals thereof.  In this regard, it is noteworthy to 
mention that during a March 2003 Travel Board hearing, the 
veteran testified that he had not had a ganglion cyst since 
he was in service.  It appears that the ganglion cyst in 
service was acute and transitory.  Service connection is 
established for chronic disabilities.  In the absence of a 
current diagnosis of a ganglion cyst, his claim of service 
connection must fail.  Brammer, supra.  


ORDER

Service connection for pneumonia is denied.

Service connection for a ganglion cyst is denied.


REMAND

The veteran claims that he has scleroderma as a result of 
using Trichloroethylene while in service.  He submitted a 
statement by G.A.F. who related that he was a Chief Warrant 
Officer 3, United States Navy.  He also related that he was 
the Hazardous Waste Manager/Environmental Control Officer of 
his command for the past four and a half years.  He stated 
that he provided the veteran with technical assistance 
pertaining to his job as an Aviation Fire Control Technician 
form 1984 to 1990.  He related that the veteran maintained 
and repaired aircraft weapons control systems.  He reported 
that during the 1980's the most acceptable method of cleaning 
electrical components was with the use of Trichloroethylene, 
commonly known as Freon.  He related that he had personally 
witnessed countless technicians, including the veteran, 
exposed daily to FREON chemical contact with exposed skin.  
He reported that the Navy no longer used FREON as part of 
their corrosion procedure.

A review of the service medical records is negative for 
scleroderma.  In a May 2001 letter, William F. Sullivan, M.D. 
stated that the veteran had scleroderma.  He noted that the 
veteran was concerned that past exposures to 
Trichloroethylene solvent while working as an aircraft 
mechanic in the Navy contributed to his development of 
scleroderma.  He stated that the veteran gave him several 
articles which implicated Trichloroethylene as possibly 
contributing to the development of scleroderma.  Dr. Sullivan 
stated that at this time he thought that it was concerning 
that the veteran's continued exposure to Trichloroethylene 
may have had a role in triggering or exacerbating his 
scleroderma.  

The evidence of record tends to show that the veteran was 
exposed to Trichloroethylene in service.  The opinion of Dr. 
Sullivan raises the question as to whether the veteran's 
scleroderma was caused by exposure to Trichloroethylene in 
service.  To adequately address this question, the veteran 
should be scheduled for a VA examination to include an 
opinion.

With respect to the claim of service connection for 
hypertension, the Board notes that Dr. Sullivan stated in an 
April 2000 letter that the veteran had increasing symptoms of 
scleroderma which was represented by increasing hypertension.  
His statement suggests a relationship between the veteran's 
hypertension and scleroderma.  As a result, the claim of 
service connection for hypertension is inextricably 
intertwined with the claim of service connection for 
scleroderma.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Pertaining to the claim of service connection for a back 
disability, the Board notes that during a March 2003 Travel 
Board hearing, the veteran testified that he saw a 
chiropractor two to three times a week due to his back 
disorder.  The veteran should be given an opportunity to 
submit his chiropractic treatment records concerning his 
back.

In view of the foregoing, the case is REMANDED for the 
following:

1.  Contact the veteran and ask him to 
identify all sources where he has 
received treatment for scleroderma, 
hypertension, and a back disorder since 
his 1990 service discharge.  Complete 
clinical records of all such treatment 
not already on file should be obtained.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his 
scleroderma.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of the veteran's current 
scleroderma, including the likelihood 
that it was medically caused by his 
exposure to Trichloroethylene in service.  
In giving his opinion, the examiner 
should specifically comment on the 
medical research submitted by the 
veteran, as well as the May 2001 
statement from Dr. Sullivan.  If the 
examiner finds that the veteran's 
scleroderma is related to service, then 
he or she should comment as to whether 
the veteran's hypertension is related to 
scleroderma.  The claims file should be 
made available to and reviewed by the 
examiner.

3.  After the foregoing, the review the 
veteran's claims.  If the determination 
is adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



